DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/13/2019 and 07/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 11/13/2019 were reviewed and are acceptable.
Specification
The specification filed on 11/13/2019 was reviewed and is acceptable.
Claim Objections
Claim 14 is objected to because of the following informalities:  “which comprises a cooling and gas dehumidifying system according to claim 1” in should be replaced with --which comprises the cooling and gas dehumidifying system according to claim 1--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbs et al. (US 2004/0028966 A1).
Regarding claims 1 and 15, Hibbs et al. discloses a cooling and gas dehumidifying system (Abstract), and related method of operating said system, comprising:
a cooling circuit (heat management system 305, [0059]) in which a thermal fluid is circulated (fluid coolant, e.g. ethanol, [0059]),
a cooling arrangement (ram-air heat exchanger 309, [0048]) which is arranged in the cooling circuit (as shown in Figs 4A-4D) and configured to cool the thermal fluid flowing through the cooling circuit ([0060]), 
a consumer (fuel cell stack 117, [0048]) which is configured to release heat energy to the thermal fluid flowing through the cooling circuit ([0060]), and
a gas dehumidifier (bidirectional drier 311, [0048]) having a heat exchanger arrangement (as shown in Fig 4A; see also [0048]),
wherein the heat exchanger arrangement is configured to be thermally coupled in a gas dehumidifying operating state with the thermal fluid flowing through the cooling circuit downstream of the cooling arrangement and having a first temperature, and thereby give up heat energy to the thermal fluid (see [0062] which describes a second mode of operation configured to use the ram-air heat exchanger to cool oxidizer/fuel lines in the bidirectional heat exchanger), and to be thermally coupled in a de-icing operating state with the thermal fluid flowing through the cooling circuit downstream of the consumer and having a second temperature, and thereby absorb heat energy from the thermal fluid (see [0061] which describes a first mode of operation configured to use the fuel cell stack to warm oxidizer/fuel lines in the bidirectional heat exchanger), wherein the second temperature is higher than the first temperature (it is noted that the “warming” temperature of the first mode of operation must necessarily be higher than the “cooling” temperature of the second mode of operation in order to warm the same oxidizer/fuel lines).
Regarding claim 2, Hibbs et al. discloses all of the claim limitations as set forth above.
Hibbs et al. further discloses a second control valve (valve 407) which is configured to feed the thermal fluid flowing through the cooling circuit downstream of the cooling arrangement to the heat exchanger arrangement of the gas dehumidifier (as shown in Figs 4A-4D).
Regarding claim 3, Hibbs et al. discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 3, it is noted that the limitations are directed to non-selected options of parent claim 2.  For example, claim 2 explicitly recites that “a second control valve which is configured to feed the thermal fluid…to at least one of the heat exchanger arrangement…or to the storage container” (emphasis added).  Accordingly, the limitations of claim 3 are reasonably considered to be optional limitations which depend upon the selection of a storage container recited in claim 2, and which in this case have not been selected because Hibbs et al. discloses the valve feeds thermal fluid to the heat exchanger arrangement, as noted above.
Regarding claim 5, Hibbs et al. discloses all of the claim limitations as set forth above.
Hibbs et al. further discloses a first circuit branch which is thermally coupled with the consumer (as shown in Fig 4D, first circuit branch is the branch of heat management system 305 flowing through e.g. 307/361/409/311) and a second branch which runs parallel to the first circuit branch and is thermally coupled with the cooling arrangement (as shown in Fig 4D, second circuit branch is the branch of heat management system 305 flowing through e.g. 309/407/311/361).
Regarding claim 7, Hibbs et al. discloses all of the claim limitations as set forth above.
Hibbs et al. further discloses that the heat exchanger arrangement of the gas dehumidifier is configured to change from the gas dehumidifying operating state into the de-icing operating state when a time period has elapsed (see [0061-0062] which describes the two modes of operation; it is noted that a time period must necessarily pass between the two operation modes because the operation modes are opposite modes, i.e. one mode warms while the other mode cools, and thus cannot operate simultaneously).
Regarding claim 14, Hibbs et al. discloses all of the claim limitations as set forth above.
Hibbs et al. further discloses a transport means (solar aircraft, [0032]) comprising the cooling and gas dehumidifying system of claim 1 (as noted above).
Allowable Subject Matter
Claim(s) 4 and 8-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a cooling and gas dehumidifying system comprising:
(claim 4) a heating device configured to heat the thermal fluid before the thermal fluid is thermally coupled with the consumer;
(claim 6) wherein a first partial volume flow is larger than a second partial volume flow; and
(claim 8) a water collector arranged to receive water from the first heat exchanger by gravity, or is thermally coupled with the thermal fluid downstream of the consumer and has the second temperature.
Hibbs et al. (US 2004/0028966 A1) is considered to be the closest relevant prior art to dependent claims 4, 6, and 8.  Hibbs et al. discloses most of the claim limitations as set forth above.
However, Hibbs et al. does not disclose, teach, fairly suggest, nor render obvious the recited limitations noted above.  To the contrary, Hibbs et al. explicitly discloses that the fuel cell system is used to heat coolant ([0061]), and thus there does not appear any reasonable basis for the skilled artisan to heat the coolant prior to removing heat from the fuel cell system.  Hibbs et al. further discloses that the first and second modes of operation are opposite, i.e. one warms coolant while the other cools coolant ([0061-0062]), and thus there does not appear any reasonable basis for the skilled artisan to be directed towards guiding partial flow volumes through both branches simultaneously.  Hibbs et al. further discloses pumps for managing liquid product through a phase separator, and is silent with respect to the temperature of the phase separator ([0065]), and thus there does not appear any reasonable basis for the skilled artisan to be directed towards either a gravity feed or thermal coupling to specifically the second temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oehme (US 2014/0349214 A1) discloses a device for cooling and dehumidifying gases and vehicle with a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/02/2022